DETAILED ACTION

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group III, as set forth in the Office action mailed on 10/18/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/2018 is partially withdrawn.  Claims 9-15, directed to a 3D tower printing apparatus, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 8, directed to a tower, is withdrawn from consideration because it does not require all the limitations of an allowable claim since a tower itself cannot comprise the allowable subject matter of the method steps of claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jason Murphy on 01/20/2021.
The application has been amended as follows: 

Regarding claim 1, the phrase “a swivel base mounted onto on a platform” in line 8 has been replaced with --a swivel base mounted on a platform--.

Regarding claim 9, the phrase “an elevation means comprising a dynamic engaging mechanism) configured to engage with a tower surface” in lines 2-3 has been replaced with --an elevation means comprising a dynamic engaging mechanism configured to engage with a tower surface--.

Regarding claim 9, the phrase “an elevation controller for actuating the dynamic engaging mechanism to effect a vertical displacement of the elevation means” in lines 4-5 has been replaced with --an elevation controller for actuating the dynamic engaging mechanism to effect a vertical elevation of the elevation means upwardly through a central opening within the concrete tower such that the dynamic engaging mechanism is surrounded by the tower surface that faces towards a central axis of the concrete tower--.

Regarding claim 9, the phrase “a swivel base mounted onto on a platform” in lines 8-9 has been replaced with --a swivel base mounted on a platform--.

Regarding claim 10, the phrase “wherein the dynamic engaging mechanism of the elevation means comprises a number of wheels, and wherein the print controller is configured to control the 3D printing device to print a number of climbing structure regions, wherein the number of climbing structure 

Regarding claim 14, the phrase “wherein the 3D printing device comprises an industrial robot with a feed head configured to dispense the material in response to a print instruction from the print controller” in lines 1-3 has been replaced with --wherein the feed head is configured to dispense the fluid concrete in response to a print instruction from the print controller--.

Regarding claim 15, the phrase “to mix fluid concrete” in line 2 has been replaced with --to mix the fluid concrete --.

Claim 8 has been cancelled. 

Allowable Subject Matter
Claims 1-7, 9-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of either claim 1 or claim 9. In particular, the respective limitations in each claim of “actuating the dynamic engaging mechanism to effect a vertical elevation of the elevation means upwardly through a central opening within the concrete tower such that the dynamic engaging mechanism is surrounded by the tower surface that faces towards a central axis of the concrete tower”.
Khoshnevis (US 2015/0300036) (of record) and Steisdal (EP 2735674) (of record).
Khoshnevis, and optionally Steisdal, disclose the claim limitations as discussed in the prior office action of record. However, upon further review of the references, the examiner finds Applicant’s arguments to be persuasive.   
On pages 8-10 of the Remarks, Applicant argues that the robot 1503 of Khoshnevis cannot adjust for changes in the diameter of the central opening of the tower because the robot 1503 includes vertical tracks that are not designed to extend or retract radially to accommodate a larger distance between the robot 1503 and the inner wall of the tower 1501. Applicant further argues that the examiner’s interpretation of the nozzle 1509 as part of the dynamic engaging mechanism is flawed because: the nozzle 1509 is not part of the device that uses tracks to climb up a wall of a central opening of the tower; the nozzle 1509 does not engage with the central opening of the tower, as shown in FIG. 16 of Khoshnevis, the nozzle 1509 interacts with a top edge surface of an outer tower wall; and the nozzle 1509 does not have the ability to adjust radially, just as the robot with tracks cannot adjust in a radial direction. Applicant also argues that Khoshnevis is entirely silent as to how this would be possible since the nozzle 1509 is shown with a rigid bar/arm that has a fixed length, and if the nozzle 1509 could adjust radially, it would need a mechanism to allow for radially extending/retracting to accommodate for changes in a diameter of the central opening, thus, Khoshnevis does not provide an adequate amount of disclosure that the nozzle 1509 is radially adjustable. Applicant further argues that the alternative robot 103 taught by Khoshnevis also fails to teach or suggest such adjustability, and that the robot 103 climbs up the tower 101 along the outside of the tower 101 and so adjusting the rovers 105 or trusses 107 in a radial direction to accommodate for changes to the diameter of the central opening does not make sense because the thickness of the tower wall may change while the diameter of the central opening stays the same. The examiner finds all of these arguments to be persuasive. Accordingly, one of ordinary skill in the art before 
Claims 2-7 and 17-18 are allowable by dependence on claim 1. 
Claims 10-15 are allowable by dependence on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.




/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749